Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 1 of 20 PageID #: 8




       EXHIBIT A
                                                                                                            Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
     Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 2 of 20 PageID #: 9
                                                                                 21SL-CC01072
                          IN THE ST. LOUIS COUNTY CIRCUIT COURT
                                     STATE OF MISSOURI

                                                        )
   DREW HUSKEY,                                         )
   individually and on behalf of                        )   Case No. ________________
   all others similarly situated,                       )
                                                        )
            Plaintiffs,                                 )
                                                        )   JURY TRIAL DEMANDED
    v.                                                  )
                                                        )
    CONOPCO, INC., )%(%' 8?836/@/<&W                    )
    DOES 1 through 10,                                  )
                                                        )
            Defendants.                                 )

                                        CLASS ACTION PETITION

         Plaintiff Drew Huskey, individually and on behalf of all others similarly situated, hereby files

this, his Class Action Petition, against Defendant Conopco, Inc., d/b/a oM`[^WhWdp S`V >H?K / fZdagYZ

/. 'Ua^^WUf[hW^k o>WXW`VS`fep( Xad fZW[d XS^eW* _[e^WSV[`Y* S`V VWUWbf[hW _Sd]Wf[`Y aX fZW[d bdaVgUfe

constituting, on a nationwide basis, breach of warranty, breach of implied contract, and unjust

enrichment, and, in the state of Missouri, violations of the Missouri Merchandising Practices Act, Mo.

JWh, KfSf, UZSb, 2.5 'oFFI;p(,

                                  I.     INTRODUCTION

     1.         Defendant Unilever markets and sells many different consumer products, including

deodorant and antiperspirant sprays.     One such antiperspirant spray product is oDegreep-branded,

oMotionSensep oM^fdS=^WSd <^SU] ) OZ[fWp o>dkKbdSkp mW`qe antiperspirant spray.

     2.         The FW`qe oUltraClear Black + White,p o>dkKbdSkp line of products is deceptively and

misleadingly marketed as TW[`Y oS`f[ kW^^ai efS[`ep S`V oS`f[ iZ[fW _Sd]e*p S`V ZSh[`Y S Xad_g^S fZSf

[`U^gVWe oQ>WYdWWqeR TWef S`f[-_Sd]e bdafWUf[a`p S`V oZelps to reduce white marks on dark clothes, and



                                                    1
                                                                                                                 Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
       Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 3 of 20 PageID #: 10


yellow ones on white.p1

       3.       BaiWhWd* VWeb[fW fZaeW U^S[_e* fZW o>dkKbdSkp ^[`W aX S`f[bWdeb[dS`f ebdSk SUfgS^^k

causes and creates fZW okW^^ai efS[`ep S`V oiZ[fW _Sd]ep fZSf [f U^S[_e fa obdWhW`fp ad TW oS`f[-p

towards.

       4.       Not only is that fact obvious and apparent from using the product, but it is a scientific fact

fZSf oiZ[fW _Sd]ep S`V okW^^ai efS[`ep SdW caused by and created by the bdaVgUfqe bd[_Sdk SUf[hW

[`YdWV[W`f* ;^g_[`g_ =Z^adaZkVdSfW 'o;^g_[`g_p(,

       5.       Notably, because it is scientifically well-established that aluminum in some antiperspirant

sprays causes white marks and staining, there are numerous other brands of deodorant spray on the

market that do not contain aluminum and therefore can legitimately U^S[_ fa TW oS`f[-iZ[fW _Sd]ep

S`V-ad oS`f[-kW^^ai _Sd]ep S`V-ad fa obdWhW`fp iZ[fW _Sd]e ad efS[`[`Y, LZW o>dkKbdSkp S`f[bWdeb[dS`f

spray, despite posing as such, is no such product. The product does absolutely nothing to decrease,

lessen or reduce stains or white marks n it creates them.

       6.       The fact that legitimate anti-stain and anti-white-mark deodorant sprays exist on the

_Sd]Wf dW`VWde M`[^WhWdqe VWUWbf[a` S^^ fZW _adW Ua`h[`U[`Y fa Ua`eg_Wde9 S Ua`eg_Wd VaWe `af e[_b^k

take for granted that all deodorant sprays cause white marks and stains. Rather a consumer has reason to

TW^[WhW fZSf fZW o>dkKbdSkp S`f[bWdeb[dS`f spray categorically does not cause white marks or yellow

stains, not fZSf [f e[_b^k VaWe ea fa S ^WeeWd WjfW`f fZS` o`ad_S^p S`f[bWdeb[dS`f ad VWaVadS`f ebdSke,

       7.       Yet, in reality, fZW o>dkKbdSkp ^[`W aX S`f[bWdeb[dS`f ebdSke SUfgS^^k causes the very

problems M`[^WhWd VWUWbf[hW^k U^S[_ [f [e oS`f[p faiSdVe S`V-ad bdWhW`fe, Even if the product actually

USgeWe-dWeg^fe [` oXWiWdp iZ[fW _Sd]e S`V efS[`e fZS` afZWd TdS`Ve ad afZWd bdaVgUfe (which is not

apparent), the fact it causes or results in such white marks and stains at all makes its claims false and

misleading.

1
    https://www.degreedeodorant.com/us/en/men/ultraclear-bw-ocean-air-dry-spray-antiperspirant.html
                                                      2
                                                                                                                 Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
     Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 4 of 20 PageID #: 11


      8.        C_badfS`f^k* `aiZWdW a` fZW bdaVgUf SdW fZWdW S`k [`V[USf[a`e fZSf fZW bdaVgUf [e oS`f[

kW^^ai efS[`e*p oS`f[ iZ[fW _Sd]e*p 9= 3><?1@9A>= B> G@57C;1@H 45>4>@1=B >@ 1=B9?5@A?9@1=B 2@1=4A%

Rather, the bdaVgUf e[_b^k S`V g`cgS^[X[WV^k U^S[_e fa TW oS`f[-p faiSdV S`V-ad fa bdWhW`f bdaT^W_e S`V

conditions it, in reality, causes.

      9.        C` eZadf* iZ[^W o>dkKbdSkp S`f[bWdeb[dS`f ebdSk [e VWUWbf[hW^k _Sd]WfWV Se TW[`Y oS`f[p

towards and preventing white marks and stains, it causes the very problems it claims to solve,

demonstrably creating and causing both white marks and yellow stains on a variety of clothing.

      10.       Despite all this, Unilever sells the product to the buying public, misleading and deceiving

consumers into paying for an inferior product while under the false impression that it has benefits that it

does not contain.

      11.       Pursuant to the MMPA, such practice is illegal.

      12.       In addition and/or in the alternative to the above, since the initial offering of the Product,

each and every container of the Product has borne a uniformly-worded label falsely claiming the Product

[e oS`f[ kW^^ai efS[`ep and/or oS`f[ iZ[fW _Sd]e,p LZaeW uniformly-worded false statements give rise to

additional and/or alternative claims on behalf of a nationwide class of similarly-situated consumers.

                      II.     PARTIES, JURISDICTION, AND VENUE

      13.       Plaintiff Drew Huskey is a citizen and resident of St. Louis City, Missouri.

      14.       Plaintiff brings this Class Action Petition individually and on behalf of a putative

nationwide class of all United States consumers and, additionally or alternatively, a putative class of

Missouri residents.

      15.       Defendant Conopco, Inc. d/b/a oM`[^WhWdp 'ZWdW[`SXfWd oM`[^WhWdp( is a New York

corporation having its principal place of business at 700 Sylvan Ave., Englewood Cliffs, NJ 07632.

Unilever may be served at: CT Corporation System, 120 South Central Ave., Clayton MO 63105.

      16.       Defendant Unilever advertises, distributes, markets and sells o>WYdWWp-branded, _W`qe
                                                      3
                                                                                                                Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
     Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 5 of 20 PageID #: 12


oFaf[a`KW`eWp oM^fdS=^WSd <^SU] ) OZ[fWp o>dkKbdSkp S`f[bWdeb[dS`f ebdSk,

     17.       The true names and capacities of the Defendants sued herein as DOES 1 through 10,

inclusive, are currently unknown to Plaintiff, who therefore sues such Defendants by fictitious names.

Each of the Defendants designated herein as a DOE is legally responsible for the unlawful acts alleged

herein. If necessary, Plaintiff will seek leave of Court to amend the Petition to reflect the true names

and capacities of the DOE Defendants when such identities become known.

     18.       Venue is proper in this Court because Plaintiff was injured in this venue and lives within

this venue.

     19.       This asserted class action comports with Missouri Supreme Court Rule 52.08 and with

R.S.Mo. § 407.025(3) of the MMPA, I^S[`f[XXeq [VW`f[f[We US` TW SeUWdfS[`WV Xda_ >WXW`VS`fqe dWUadVe*

but are so numerous that simple joinder of all individuals is impracticable. This action raises questions

of law and fact common among Plaintiffs. The claims of lead Plaintiff is typical of all I^S[`f[XXeq U^S[_e,

Named Plaintiff will fairly and adequately protect S^^ I^S[`f[XXeq [`fWdWefe* S`V is represented by attorneys

qualified to pursue this action. More specifically:

     20.       Class and Subclass definition: Plaintiff Drew Huskey brings this action on behalf of

himself and a class of similarly-situated persons preliminarily-2 defined as follows: All persons who

purchased o>WYdWWp-branded, _W`qe oFaf[a`KW`eWp oM^fdS=^WSd <^SU] ) OZ[fWp o>dkKbdSkp

antiperspirant spray 'fZW oIdaVgUfp(3 during the Class Period in the United States. In addition, and/or

alternatively, Plaintiff Drew Huskey brings this action on behalf of himself and a Missouri subclass of

similarly-situated persons defined as follows: All persons, who, within the Class Period, purchased the

Product in the State of Missouri. The Class Period begins five years prior to the date of the filing of the

this Petition, and ceases upon the date of the filing of this Petition. Excluded from the Class and

2 Plaintiff reserves the right to propose, as needed, any different or other more- or less-specific class,
classes, subclass, or subclasses as Plaintiff deems appropriate for purposes of class certification.
3
  As that term and label is defined in greater detail infra.
                                                      4
                                                                                                                Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
     Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 6 of 20 PageID #: 13


Subclass are: (a) any judges presiding over this action and members of their staffs and families; (b) the

Defendants and their subsidiaries, parents, successors, and predecessors; any entity in which the

>WXW`VS`fe ad fZW[d bSdW`fe ZShW S Ua`fda^^[`Y [`fWdWef9 S`V fZW >WXW`VS`feq UgddW`f ad Xad_Wd aXX[UWde

and directors; (c) employees (i) who have or had a managerial responsibility on behalf of the

organization, (ii) whose act or omission in connection with this matter may be imputed to the

organization for liability purposes, or (iii) whose statements may constitute an admission on the part of

the Defendants; (d) persons who properly execute and file a timely request for exclusion from the class;

'W( fZW Sffad`Wke iad][`Y a` fZW I^S[`f[XXeq U^S[_e9 'X( fZW ^WYS^ dWbdWeW`fSf[hWe* egUUWeeade* ad See[Y`e aX

any such excluded persons; and (g) any individual who assisted or supported the wrongful acts

delineated herein.

     21.       Numerosity: Upon information and belief, the Class and Subclass includes tens of

thousands, if not hundreds of thousands, of individuals on a statewide basis, making their individual

joinder impracticable. Although the exact number of Class and Subclass members and their addresses

are presently unknown to Plaintiff, they are SeUWdfS[`ST^W Xda_ >WXW`VS`feq dWUadVe,

     22.       Typicality8 I^S[`f[XXqe U^S[_e SdW fkb[US^ aX fZaeW of the Class and Subclass because all

I^S[`f[XXe iWdW [`\gdWV Tk fZW >WXW`VS`feq g`[Xad_ ida`YXg^ Ua`VgUf* ebWU[X[US^^k* using misleading and

deceptive marketing and advertising in offering and selling the Product to Plaintiffs.

     23.       Adequacy: Plaintiff Drew Huskey is an adequate representative of the Class and/or

Subclass because his interests do not conflict with the interests of the Class or Subclass members he

seeks to represent, he has retained competent and experienced counsel, and he intends to prosecute this

action vigorously. The interests of the Class and Subclass will be protected fairly and adequately by

Plaintiff and his counsel.

     24.       Commonality: Common questions of law and fact exist as to all Class and Subclass

members and predominate over any questions affecting only individual members, such as: (a) whether
                                                     5
                                                                                                               Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
       Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 7 of 20 PageID #: 14


the Defendant used deceptive or misleading marketing and advertising in selling the Product; (b)

whether and to what extent the Class and Subclass members were injured Tk >WXW`VS`fqe illegal

conduct; (c) whether the Class and Subclass members are entitled to compensatory damages; (d)

whether the Class and Subclass members are entitled to punitive damages; (e) whether the Class and

Subclass members are entitled to declaratory relief; and (f) whether the Class and Subclass members are

entitled to injunctive relief.

       25.      Superiority: This class action is appropriate for certification because class proceedings

are superior to all other available methods for the fair and efficient adjudication of this controversy. The

damages suffered by the individual Class and Subclass members will likely be small relative to the

TgdVW` S`V WjbW`eW aX [`V[h[VgS^ bdaeWUgf[a` aX fZW Ua_b^Wj ^[f[YSf[a` `WUWee[fSfWV Tk fZW >WXW`VS`fqe

wrongful conduct. Thus, it would be extremely difficult for the individual Class and Subclass members

to obtain effective relief. A class action presents far fewer management difficulties and provides the

benefits of a single adjudication, including economies of time, effort, and expense, and uniformity of

decisions.

                                   III.    BACKGROUND

       26.      Defendant manufactures, distributes, and/or sells the product at issue herein, o>WYdWWp-

branded, _W`qe oFaf[a`KW`eW*p oM^fdS=^WSd <^SU] ) OZ[fW*p o>dkKbdSkp S`f[bWdeb[dS`f spray.

       27.      Defendant Unilever, in bSdf[Ug^Sd* ai`e fZW oDegreep TdS`V S`V* g`VWd fZSf TdS`V `S_W*

manufactures and distributes, inter alia, o>WYdWWp-branded, _W`qe oFaf[a`KW`eW*p oM^fdS=^WSd <^SU] )

OZ[fW*p o>dkKbdSkp S`f[bWdeb[dS`f spray.

       28.      The _W`qe oUltraclearp ^[`W aX bdaVgUfe [e _Sd]WfWV as purportedly TW[`Y oS`f[-p faiSdVe*

both white marks and yellow stains.4


4   https://www.degreedeodorant.com/us/en/men/ultraclear-bw-ocean-air-dry-spray-antiperspirant.html

                                                     6
                                                                                                             Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
     Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 8 of 20 PageID #: 15


     29.       The _W`qe oM^fdSU^WSdp ^[`W aX o>dkKbdSkp S`f[bWdeb[dS`f ebdSke comes in multiple

different varieties and scents, all of which have the same ingredients and are substantially similar to be

considered collectively in this lawsuit; accordingly, all scents and varieties of the _W`qe oM^fdSU^WSdp

o>dkKbdSkp S`f[bWdeb[dS`f ebdSk ^[`W SdW Ua^^WUf[hW^k dWXWddWV fa ZWdW[`SXfWd Se fZW oIdaVgUf,p

     30.       The packaging of the Product makes at least two false claims:




                      a.

     31.       As shown, the _W`qe oUltraclearp o>dkebdSkp S`f[bWdeb[dS`f ebdSk line is marketed as

TW[`Y oS`f[ kW^^ai efS[`e & iZ[fW _Sd]e,p

     32.       However, the active ingredient in the Product is Aluminum Chlorohydrate. It has long

been recognized, and is well-accepted, fZSf okW^^ai efS[`ep S`V oiZ[fW _Sd]ep a` U^afZ[`Y [e caused, at

least indirectly, by aluminum in some antiperspirants (as to yellow stains, they are caused generally

upon aluminum TW[`Y _[jWV i[fZ S geWdqe bWdeb[dSf[a`(,
                                                     7
                                                                                                                 Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
     Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 9 of 20 PageID #: 16


      33.       It is irrefutable that the Product will inevitably lead and contribute to more staining on

clothing than when it is not used at all.

      34.       C_badfS`f^k* `aiZWdW a` fZW bdaVgUf SdW fZWdW S`k [`V[USf[a`e fZSf fZW bdaVgUf [e oS`f[

kW^^ai efS[`e*p oS`f[ iZ[fW _Sd]e*p 9= 3><?1@9A>= B> G@57C;1@H 45>4>@1=B >@ 1=B9?5@A?9@1=B 2@1=4A%

Rather, the product simply and unqualifiedly claims fa TW oS`f[-p faiSdV S`V-ad fa bdWhW`f bdaT^W_e S`V

conditions it, in reality, causes.

      35.       Thus, regardless of the extent, the Product causes, at least indirectly, the exact condition n

oefS[`[`Yp and/or oiZ[fW _Sd]ep n that it purports ta TW oS`f[p- toward S`V oZW^b fa dWVgUW,p

      36.       FadWahWd* SVV[`Y kWf S`afZWd ^SkWd aX VWUWbf[a` fa >WXW`VS`fqe _Sd]Wf[`Y S`V eW^^[`Y fZW

Product, rather than constituting a superior product relative to the non-oM^fdSU^WSdp >WYdWW-branded

_W`qe oFaf[a`eW`eWp o>dkKbdSkp antiperspirant spray, compared to non-oM^fdSU^WSdp >WYdWW-branded

_W`qe oFaf[a`eW`eW*p o>dkebdSkp S`f[bWdeb[dS`f ebdSk* the Product has the exact same ingredients, with

`afZ[`Y SVVWV fZSf oZW^be fa dWVgUWp iZ[fW _Sd]e ad kW^^ai efS[`e,

      37.       According to Unilevedqe >WYdWW-branded website, www.degreedeodorant.com, and

confirmed by corresponding product packaging, both the Product and the non-oUltraclearp _W`qe

oFaf[a`eW`eWp o>dkebdSkp S`f[bWdeb[dS`f ebdSk line contains the following ingredients:

                        a. Active Ingredient: Aluminum Chlorohydrate

                        b. Inactive Ingredients:

                                 i. Butane, Cyclopentasiloxane, Hydrofluorocarbon 152a, Isobutane,

                                     PPG-14 Butyl Ether, Disteardimonium Hectorite, Propane, Fragrance

                                     (Parfum), BHT, Propylene Carbonate, Capryllic/Capric Triglyceride,

                                     Sodium Starch Octenylsuccinate, Maltodextrin, Hydrated Silica,

                                     Hydrolyzed Corn Starch, Gelatin Crosspolymer, Silica, Cellulose

                                     Gum, Sodium Benzoate.
                                                      8
                                                                                                             Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 10 of 20 PageID #: 17


     38.       The only difference between the Product and the non-oUltraclearp o>dkebdSkp line of

antiperspirant sprays is that the active ingredient, Aluminum Chlorohydrate, is diluted from 23.3% (in

the non-oUltraclearp ^[`W( fa 0.,0% in the Product.

     39.       Such dilution of an active ingredient actually causing a problem does not make the

IdaVgUf oS`f[-p fZSf bdaT^W_,

     40.       Rather, the dilution of an active ingredient more likely simply reduces the effectiveness

aX fZW o`ad_S^p bdaVgUf* _S][`Y fZW IdaVgUf* [` dWS^[fk* [`XWd[ad fa fZW `a`-oUltraclearp _W`qe

oFaf[a`KW`eWp o>dkKbdSkp S`f[bWdeb[dS`f ebdSk line.

     41.       And that deceptive fact is in addition to the worse reality that the Product causes what it

falsely claims to oZW^b fa dWVgUWp and TW oS`f[p faiSdVe -- white marks; upon testing, the Product readily

creates white marks upon clothing of all colors, when Sbb^[WV V[dWUf^k S`V-ad iZW` Sbb^[WV fa S geWdqe

skin and then transferred to clothing; moreover, because aluminum mixed with perspiration causes

yellow staining, the aluminum chlorohydrate-heavy Product will inevitably also create yellow stains.

     42.       Notably, because it is scientifically well-established that aluminum in some antiperspirant

sprays causes white marks and staining, there are numerous other brands of deodorant spray on the

market that do not contain aluminum and therefore can legitimately claim to TW oS`f[-iZ[fW _Sd]ep

S`V-ad oS`f[-kW^^ai _Sd]ep S`V-ad fa obdWhW`fp iZ[fW _Sd]e ad efS[`[`Y, LZW o>dkKbdSkp S`f[bWdeb[dS`f

spray, despite posing as such, is no such product.

     43.       The fact that legitimate anti-stain and anti-white-mark deodorant sprays exist on the

_Sd]Wf dW`VWde M`[^WhWdqe VWUWbf[a` S^^ fZW _adW Ua`h[`U[`Y fa Ua`eg_Wde9 S Ua`eg_Wd VaWe `af e[_b^k

take for granted that all deodorant sprays cause white marks and stains. Rather a consumer has reason to

TW^[WhW fZSf fZW o>dkKbdSkp S`f[bWdeb[dSnt spray categorically does not cause white marks or yellow

stains, not fZSf [f e[_b^k VaWe ea fa S ^WeeWd WjfW`f fZS` o`ad_S^p S`f[bWdeb[dS`f ad VWaVadS`f ebdSke,

     44.       Thus, >WXW`VS`fqe oS`f[-yellow stains and white marksp U^S[_ [e patently false.
                                                      9
                                                                                                              Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
      Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 11 of 20 PageID #: 18


       45.       Merriam- OWTefWd a`^[`W V[Uf[a`Sdk VWX[`We fZW iadV oS`f[p Se _WS`[`Y* inter alia,

oeWdh[`Y fa bdWhW`f* UgdW* ad S^^Wh[SfWp ad oUa_TSf[`Y ad VWXW`V[`Y SYS[`ef9p 5 the Product, containing

ingredients that cause staining and white marks (even if to a lesser extent than other products), is

unquestionably not XS[d^k ad Za`Wef^k UZSdSUfWd[lWV Se oS`f[-yellow and iZ[fW _Sd]e,p The product does

absolutely nothing to decrease, lessen or reduce stains or white marks n it creates them.

       46.       A normal consumer is unable to determine simply by reading the claims on the Product

bSU]SY[`Y S`V-ad fZW IdaVgUfqe [ngredient list that it actually contains nofZ[`Y fZSf oZW^be fa dWVgUW*p or

otherwise is oantip to white marks and yellow stains.

       47.       While the fact is extremely well-established, a normal consumer also is unaware that

Aluminum Chlorohydrate [e S ]Wk XSUfad 'S^a`Y i[fZ S bWdea`qe bWdeb[dSf[a`( fZSf contributes to and, at

least indirectly, causes fZW okW^^ai efS[`ep S`V oiZ[fW _Sd]ep fZe Product purports to oZW^b fa dWVgUW,p

       48.       Moreover, whilW fZW IdaVgUf hWdk aTh[age^k ^WShWe oiZ[fW _Sd]ep a` U^afZ[`Y* S bafW`f[S^

purchaser is unable to test that fact prior to purchasing the Product.

       49.       Upon information and belief, Defendant Unilever profits from the wide-spread practice of

selling a diluted version of its regular product for the same price as non-diluted versions.

       50.       Upon information and belief, it is cheaper for Unilever to produce the Product, a

relatively-diluted version of its regular antiperspirant, than it is to produce its non-oM^fdSU^WSdp

antiperspirant sprays, such as the dWYg^Sd o>WYdWWp-branded _W`qe oFaf[a`eW`eWp o>dkKbdSkp ^[`W aX

antiperspirant sprays.

       51.       Upon information and belief, Defendant Unilever deceptively and misleadingly markets

the          Product     as       falsely       ohelp[ing]        to      reducep        and/or      being

anti-o faiSdVe white marks and yellow stains to hide the fact from consumers that the Product is, in fact,

5   https://www.merriam-webster.com/dictionary/anti


                                                     10
                                                                                                              Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 12 of 20 PageID #: 19


inferior in its primary purpose, preventing perspiration, and is cheaper to produce.

      52.       Defendantqs marketing and selling of the Product by use of the aforementioned false,

deceptive, and misleading statements is illegal and prohibited under the MMPA.

            Allegations Relating Specifically to Claims of the Nationwide Class

      53.       As noted, supra, since the initial offering of the Product, each and every container of the

Product has borne a uniformly-worded label falsely claiming the Product [e oSnti yellow stains and white

marksp 'ZWdW[`SXfWd o@S^eW =^S[_ep(,

      54.       In reality, testing and usage of the Product reveals the falsity of the False Claims; not

only does the Product readily leave white marks on multiple colors of clothing, when transferred to

U^afZ[`Y Xda_ S geWdqe TaVk S`V _[jWV i[fZ bWdeb[dSf[a`* ahWd f[_W* fZW IdaVgUf S^ea UdWSfWe kW^^ai

stains on clothing.

      55.       Importantly, nowhere on the product are thWdW S`k [`V[USf[a`e fZSf fZW bdaVgUf [e oS`f[

kW^^ai efS[`e*p oS`f[ iZ[fW _Sd]e*p 9= 3><?1@9A>= B> G@57C;1@H 45>4>@1=B >@ 1=B9?5@A?9@1=B 2@1=4A%

JSfZWd* fZW bdaVgUf e[_b^k S`V g`cgS^[X[WV^k U^S[_e fa TW oS`f[-p faiSdV S`V-ad fa bdWhW`f bdaT^W_e S`V

conditions it, in reality, causes.

      56.       Defendant, as developer, manufacturer, and exclusive seller and distributor of the

IdaVgUf* ZSe TWW` SiSdW e[`UW fZW IdaVgUfqe [`UWbf[a`* fZSf fZW @S^eW =^S[_e SdW [` XSUf XS^eW n that the

Product leaves white marks and causes yellow stains.

      57.       Indeed, Defendant undoubtedly did its own testing of the Product prior to it being offered

for sale and, of necessity, such testing would have made Defendant aware that the Product leaves white

marks on clothing and causes yellow staining.

      58.       Despite this, Defendants purposely made the False Claims in order to induce the false

belief in consumers that they were purchasing a product that caused no white marks or yellow stains on

their U^afZ[`Y S`V [`efWSV iSe oS`f[ kW^^ai efS[`e & iZ[fW _Sd]e,p
                                                    11
                                                                                                               Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 13 of 20 PageID #: 20


     59.       Plaintiff and the class members purchased the Product with no reason to suspect or know

that the Product actually causes white marks and yellow stains.

     60.       Defendant possessed specialized knowledge regarding the data and information

concerning the chemical formula of the Product and whether the Product would, in fact, cause yellow

efS[`[`Y iZW` Ua_T[`WV i[fZ S geWdqe bWdeb[dSf[a`,

     61.       In fact, in regard to the aspect of the False Claims relating to yellow staining, the Product

is a credence good because its purportWV oS`f[ kW^^ai efS[`ep TW`WX[f US``af TW [`VWbW`VW`f^k SeeWeeWV

or verified by the consumer at the time of purchase.

     62.       In purchasing the Product, Plaintiff and the class members had no choice but to

necessarily and justifiably rely upon the False Claims as accurate.

     63.       Had Plaintiffs known that the False Claims were false, Plaintiffs would not have

purchased the Product or would not have paid as much for the Product.

     64.       As the direct and proximate result of the False Claims, Plaintiff and the class members

have suffered economic injury by being deprived of the benefit of the bargain they were promised by

Defendant.

     65.       By marketing, selling and distributing the Product to purchasers in Missouri and

throughout the United States, Defendant made actionable statements that fZW IdaVgUf iSe oSnti yellow

stains and white marks*p S`V Sf S^^ f[_We XS[^WV fa V[eU^aeW fZSf fZW IdaVgUf V[V [` XSUf USgeW S`V-ad

contribute to white marks and yellow stains.

     66.       Defendant engaged in the above-described actionable statements, omissions and

concealments with knowledge that the representations were false and/or misleading, and with the intent

that consumers rely upon such concealment, suppression and omissions.

     67.       Alternatively, Defendant was reckless in not knowing that the False Claims were false

and misleading at the time they were made.
                                                     12
                                                                                                              Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 14 of 20 PageID #: 21


     68.       As the distributor, marketer, producer, manufacturer, and seller of the Product, Defendant

possessed specialized knowledge regarding the data and information concerning the chemical formula of

the Product which the Plaintiff and the class members could not and did not review.

     69.       ;^^ aX I^S[`f[XXeq U^S[_e SdW TSeWV a` _[e^WSV[`Y efSfW_W`fe fZSf h[a^SfW @>; dWYg^Sf[a`e,

Such claims do not seek to impose any additional or different obligations beyond those already required

by such FDA regulations.

     70.       @gdfZWd* I^S[`f[XXeq U^S[_e Sd[eW* inter alia, Xda_ oXda`f aX fZW Tajp efSfW_W`fe S`V

symbols which are not regulated by the Nutrition Labeling and Education Act.

                     Facts Particular to Drew Huskey and Representative of the Proposed Class

     71.       In or around January of 2021, Plaintiff purchased the Product from a third-party retailer

while in Missouri.

     72.       While visiting that website, Plaintiff observed that the Product was being sold for the

eS_W bd[UW Se odWYg^Sdp oDegreep-branded _W`qe oFaf[a`eW`eWp o>dkKbdSkp S`f[bWdeb[dS`f ebdSk,

     73.       Due      to   the   claims   on   the    packaging   as   well   as   the   statements   on

www.degreedeodorant.com, Plaintiff falsely believed she was purchasing a product that prevented, or

was oS`f[ kW^^ai efS[`e S`V iZ[fW _Sd]ep9 `af S bdaVgUf fZSf caused those conditions.

     74.       Plaintiff thereafter purchased the Product. She purchased the Product primarily for her

personal, family and household use.

     75.       At the time he purchased the Product, Plaintiff was unaware of the falsity of fZW IdaVgUfqe

U^S[_e S`V-ad fZW XS^e[fk aX >WXW`VS`fqs online claims regarding the Product.

     76.       He discovered that such claims were false shortly after purchasing the Product, seeing

that it created, inter alia, white marks on his clothing and, and causing yellow stains on certain articles

of clothing.

     77.       If Plaintiff had been SiSdW aX fZW XS^e[fk S`V _[e^WSV[`Y `SfgdW aX >WXW`VS`fqe U^S[_e
                                                       13
                                                                                                              Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 15 of 20 PageID #: 22


regarding the Product, he would not have bought the Product.

     78.       When Plaintiff purchased the Product, he was injured by Defendantqe [^^WYS^^k VWUWbf[hW*

false, and misleading conduct in marketing and selling the Product.

     79.       Specifically, Plaintiff suffered an ascertainable loss because he did not receive the

expected benefit of his bargain.

     80.       When Plaintiff was purchasing the Product, due to the false claims upon the Product,

I^S[`f[XX TW^[WhWV fZSf ZW iSe dWUW[h[`Y S bdaVgUf fZSf iSe oS`f[p faiSdVe iZ[fW _Sd]e S`V kW^^ai efS[`e

and/or did something to decrease, lessen and/or reduce stains and/or white marks. The Product did not

do what Plaintiff bargained for; rather, the Product created white marks and yellow stains.

     81.       Especially in light of the fact that non-aluminum containing antiperspirant and deodorant

products exist on the market, products that legitimately reduce or eliminate white marks and yellow

stains, Plaintiff specifically did not TSdYS[` Xad S IdaVgUf fZSf _WdW^k UdWSfWV S`V-ad dWeg^fWV [` oXWiWdp

ad odWVgUWVp iZ[fW _Sd]e S`V efS[`e Ua_bSdWV fa _adW ZWSh[^k-staining or marking products; Plaintiff

expected to receive a Product that did not cause and create white marks and stains.

     82.       The Product was not at all what it was purported to be. Plaintiff did not receive the value

of what he bargained for; instead Plaintiff received a product that unremarkably caused white marks and

yellow stains on his clothing.

     83.       Consequently, Plaintiff was damaged in the amount of the difference between the value

of the Product as represented n Se a`W fZSf iSe oS`f[p iZ[fW _Sd]e S`V kW^^ai efS[`e 'egUZ hS^gW [e

approximately what Plaintiff paid), and the actual value of the product as received n because Plaintiff

did not want a product that caused white marks and yellow stains on his clothing, the actual value to

Plaintiff was nothing. Thus, Plaintiff was damaged in the the full amount paid for the Product.

     84.       Although the aforementioned facts apply to named Plaintiff, for purposes of the proposed

Class and Subclass, all that is relevant is that Plaintiff and the class members, United States and
                                                    14
                                                                                                             Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 16 of 20 PageID #: 23


Missouri citizens, purchased the Product at a time within the Class Period while in the United States

and/or Missouri.

                                        CAUSES OF ACTION

                      COUNTS RELATING TO THE NATIONWIDE CLASS

COUNT ONE: BREACH OF WARRANTY

     85.       Plaintiff hereby incorporates by reference and re-alleges each allegation set forth in each

preceding paragraph of this First Amended Petition.

     86.       Defendant sold the Product in its regular course of business. Plaintiff and the class

members purchased the Product.

     87.       Defendant made promises and representations in an express warranty provided to all

consumers, namely the False Claims -- fZSf fZW IdaVgUf iSe oS`f[ yellow stains and white marks,p

     88.       The False Claims became the basis of the bargain between the Defendant and Plaintiff

and each class member.

     89.       Defendant gave these express warranties to Plaintiff and each class member in written

form on the labels of the Product.

     90.       >WXW`VS`fqe id[ffW` SXX[d_Sf[a`e aX XSUf* bda_[eWe* S`V-ad VWeUd[bf[a`e Se S^^WYWV SdW WSUZ

a written warranty.

     91.       Defendant breached the warranty because the False Claims were false n the Product in

fact causes white marks and yellow stains.

     92.       The False Claims were false when the sales took place and were undiscoverable to

Plaintiff and the class members at the time of purchase.

     93.       All conditions precedent to seeking liability under this claim for breach of express

warranty have been performed by or on behalf of Plaintiff and the class in terms of paying for the

Product.
                                                   15
                                                                                                             Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 17 of 20 PageID #: 24


     94.       Defendant had actual notice of the false labeling information and to date has taken no

action to remedy its breach of express and implied warranty.

     95.       Specifically, on February 20, 2021, and again on February 22, 2021, counsel for Plaintiff

bdah[VWV id[ffW` GHLC=? aX >WXW`VS`fqe TdWSUZ aX WjbdWee iSddS`fk fa >WXW`VS`f directly and to

>WXW`VS`fqe ^WYS^ Uag`eW^, >Web[fW dWUW[h[`Y egUZ UaddWeba`VW`UW* >WXW`VS`f ZSe `af _WS`[`YXg^^k

responded, and has taken no action to remedy its breach of express and implied warranty.

     96.       In addition, Defendant previously knew or should have known of the falsity of the False

Claims on the Product due to, inter alia, >WXW`VS`fqe fWef[`Y S`V geW aX fZW IdaVgUf,

     97.       Defendant has nonetheless refused to remedy such breaches.

     98.       By placing the Product in the stream of commerce, and by operation of law and the facts

alleged herein, Defendants also impliedly warrantied to Plaintiff and the class members that the Products

were accurately labeled in conformance with the law.

     99.       >WXW`VS`fqe TdWSUZWe aX iSddS`fk ZShW USgeWV I^S[`f[XXe S`V U^See _W_TWde fa egXXWd

injuries, paying for falsely labeled products, and entering into transactions they otherwise would not

ZShW W`fWdWV [`fa Xad fZW Ua`e[VWdSf[a` bS[V, ;e S V[dWUf S`V bdaj[_SfW dWeg^f aX >WXW`VS`fqe TdWSUZWe aX

warranty, Plaintiff and class members have suffered damages and continue to suffer damages, including

economic damages in terms of the difference between the value of the product as promised and the value

of the product as delivered.

     100.      ;e S dWeg^f aX >WXW`VS`fqe TdWSUZ aX fZWeW iSddS`f[We* I^S[`f[XX S`V Ulass members are

W`f[f^WV fa ^WYS^ S`V Wcg[fST^W dW^[WX [`U^gV[`Y VS_SYWe* Uaefe* Sffad`Wkeq XWWe* dWeU[ee[a`* S`V-ad afZWd

relied as deemed appropriate, in an amount sufficient to compensate them for not receiving the benefit

of their bargain.

COUNT TWO: BREACH OF IMPLIED CONTRACT (IN THE ALTERNATIVE)

     101.      Plaintiff repeats and reallege the allegations set forth in the preceding paragraphs as if
                                                    16
                                                                                                               Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 18 of 20 PageID #: 25


fully set forth herein.

      102.       By operation of law, there existed an implied contract for the sale of the Product between

Defendant and Plaintiff and each class member who purchased the Product.

      103.       By operation of law, there existed an implied duty of good faith and fair dealing in each

such contract.

      104.       By the acts alleged herein, Defendant has violated that duty of good faith and fair

dealing, thereby breaching the implied contract between Defendant and each class member.

      105.       As a result of that breach, Plaintiff and each class member suffered damages.

COUNT THREE: UNJUST ENRICHMENT

      106.       Plaintiffs repeat and reallege the allegations set forth in the preceding paragraphs as if

fully set forth herein.

      107.       Plaintiffs plead their claim for relief in the alternative to the contract claims set forth

above.

      108.       Plaintiff and the class members have conferred substantial benefits on Defendant by

purchasing the Product, and Defendant has knowingly and willfully accepted and enjoyed those benefits.

      109.       Defendant either knew or should have known that the payments rendered by Plaintiff and

the class members were given and received with the expectation that the Product would be as

represented and warranted.        For Defendant to retain the benefit of the payments under these

circumstances is inequitable.

      110.       Through deliberate misrepresentations or omissions in connection with the advertising,

marketing, promotion, and sale of the Products, including the False Claims, Defendant reaped benefits,

which result in Defendant wrongfully receiving profits.

      111.       ?cg[fk VW_S`Ve V[eYadYW_W`f aX >WXW`VS`fqe [^^-gotten gains.           Defendant will be

unjustly enriched unless Defendant is ordered to disgorge those profits for the benefit of Plaintiff and the
                                                     17
                                                                                                             Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 19 of 20 PageID #: 26


class members.

     112.      ;e S V[dWUf S`V bdaj[_SfW dWeg^f aX >WXW`VS`fqe ida`YXg^ Ua`VgUf S`V g`\gef W`d[UZ_W`f*

Plaintiffs and the class members are entitled to restitution from Defendant and institution of a

constructive trust disgorging all profits, benefits, and other compensation obtained by Defendant through

this inequitable conduct.

                      COUNTS RELATING TO THE MISSOURI SUBCLASS

COUNT FOUR: VIOLATION OF THE MMPA V Misleading, False, and Deceptive Marketing

     113.      Plaintiff hereby incorporates by reference and re-alleges each allegation set forth in each

preceding paragraph of this Petition, as though fully set forth herein.

     114.      >WXW`VS`fqe SUfe Ua_b^S[`WV aX ZWdW[` aUUgddWV [` S`V W_S`SfWV Xda_ fZW State of

Missouri.

     115.      Plaintiff and all members of the Subc^See SdW obWdea`ep S`V fZW IdaVgUf [e o_WdUZS`V[eWp

as those terms are defined under the MMPA.

     116.      ;e eWf agf [` fZ[e IWf[f[a`* >WXW`VS`fqe _Sd]Wf[`Y aX fZW IdaVgUf Ua`ef[fgfWe VWUWbf[a`*

false pretense, misrepresentation, unfair practice, or, at a minimum, the concealment, suppression, or

omission of a material fact in violation of the Missouri Merchandising Practices Act, Mo. Rev. Stat.

chap. 2.5 'oFFI;p(, in particular, Defendant marketed the Product by falsely claiming it [e oS`f[-q fa

yellow stains and white marks.

     117.      As a result of >WXW`VS`fqe SUf[a`e* Ua`eg_Wde* [`U^gV[`Y I^S[`f[XX* iWdW _[e^WV ad

deceived that the Product they were purchasing contained the claimed benefits and that iSe oS`f[p

toward and/or prevented oZW^bQWVR fa dWVgUWp Ua`V[f[a`e fZSf [f Sctually contributes to and indirectly and

directly causes.

     118.      >WXW`VS`fqe VWUWbf[hW SUfe USgeWV I^S[`f[XX S`V fZW =^See FW_TWde S` SeUWdfS[`ST^W ^aee

within the meaning of the MMPA. In particular, Plaintiff and the class paid for a Product that did not, in
                                                     18
                                                                                                               Electronically Filed - St Louis County - March 08, 2021 - 04:12 PM
    Case: 4:21-cv-00781-MTS Doc. #: 1-1 Filed: 06/29/21 Page: 20 of 20 PageID #: 27


fact, oS`f[p kW^^ai efSins or white marks. The Product instead created and caused those conditions.

     119.      Due to Defendantqs illegal conduct, Plaintiffs are entitled to restitution of all funds

improperly obtained by Defendant.

     120.      In addition, Defendantqs conduct as aforesaid was wanton, willful, outrageous, and in

reckless indifference to the rights of Plaintiffs and others similarly situated and, therefore, warrants the

imposition of punitive damages.

     121.      Plaintiffs have been forced to hire attorneys to enforce their rights under the MMPA.



                                         PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for an order certifying this action as a Nationwide class action,

along with a Missouri subclass, and appointing Plaintiff Drew Huskey as Class and Subclass

representative and her counsel as class counsel. Plaintiff requests that this court find that the Defendant

is liable pursuant to the aforementioned nationwide claims; and/or violated the MMPA, and award

I^S[`f[XXe Ua_bW`eSfadk VS_SYWe* dWef[fgf[a`* Sffad`Wkeq XWWe* bg`[f[hW Vamages, costs, and such further

relief as the Court deems just, including injunctive relief.




                                                                     Respectfully submitted,

                                                                     DANIEL F. HARVATH, ESQ.

                                                                     By: /s/ Daniel F. Harvath
                                                                     Daniel F. Harvath, #57599MO
                                                                     HARVATH LAW GROUP, LLC
                                                                     75 W. Lockwood, Suite #1
                                                                     Webster Groves, MO 63119
                                                                     (314) 550-3717
                                                                     dharvath@harvathlawgroup.com
                                                                     Attorney for Plaintiff

                                                      19
